COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 NOTICE OF INTENT TO DISMISS

Appellate case name:     Clelia De La Cruz v. Jose Luis Duran

Appellate case number:   01-15-00002-CV

Trial court case number: 2014-09053

Trial court:             245th District Court of Harris County

        On February 17, 2014, appellant filed a Notice of Nonsuit stating that she “no longer
desires to prosecute this suit” against appellee.
       Although no motion to dismiss has been filed in compliance with Texas Rule of
Appellate Procedure 42.1, the filing by appellant of the Notice of Nonsuit leads the Court to
believe this appeal is now moot.
        Unless any party responds within 10 days of the date of this order explaining why this
appeal is not moot, the appeal may be dismissed. TEX. R. CIV. P. 42.3(c).




Clerk’s signature:
                     Clerk of the Court

Date: April 21, 2015